The record in this case shows that the marriage between the parties was never consummated by coition because the wife, although an otherwise normal vigorous woman, was unwilling to endure the pain incident to the first penetration. According to the record, she only allowed her husband (in name) to actually physically attempt coition twice in the eleven years in which they maintained a semblance of the marital relation, neither of which attempts resulted in penetration.
It is my view that the record shows that the appellant did far more for the appellee and the unthrifty members of her family whom she took into the home to be cared for and fed at his expense, than duty required him to do and that he owed her nothing more than had been fully compensated for any service rendered or for any rent of the home where she, through the exercise of her own choice, elected to live.
The record shows that she had contributed $730.00 to the joint bank account and had drawn out $200.00 to give or lend to a friend. So, I think she was entitled to have $530.00 returned to her by appellant, but no more.
I think she is entitled to have attorney's fees for services in this Court, in not more than $200.00.
CHAPMAN, J., concurs.